DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2018/0194165).
In re claim 1, Min teaches a support unit (110); a major wheel (130), wherein the major wheel is annular and is rotatably disposed on the support unit (figs. 2-4); a first minor wheel (120a), rotatably disposed on the support unit (figs. 2-3), wherein the first minor wheel is disposed on one side of the major wheel; and a second minor (120b) wheel, rotatably disposed on the support unit, wherein the second minor wheel is disposed on the other side of the major wheel (fig. 4).
In re claim 2, Min teaches the first minor wheel and the second minor wheel are ellipsoid-shaped (fig. 2).
In re claim 3, Min teaches the support unit comprises a supporting base plate (111a, b), and the first minor wheel comprises a first shaft (117a), a first minor wheel section (first side) and a second minor wheel section (opposite side), wherein the first minor wheel section and the second minor wheel section are rotatably disposed on two sides of the supporting base plate via the first shaft (fig. 2-4).

In re claim 5, Min teaches the supporting base plate is on a first plane, a second plane is orthogonal to the first plane, an axis of the first shaft extends to the second plane, wherein on the second plane, a circular profile is formed by cross sections of the major wheel, the first minor wheel, and the second minor wheel (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min, as applied above, and further in view of Pfafflin (US 2011/0146736).

In re claim 13, Min teaches the first minor wheel and the second minor wheel are ellipsoid-shaped (fig. 2), the support unit comprises a supporting base plate (111a, b), and the first minor wheel comprises a first shaft (117a), a first minor wheel section (first side), and a second minor wheel section (opposite side), wherein the first minor wheel section and the second minor wheel section are rotatably disposed on two sides of the supporting base plate via the first shaft (see fig. 2-4).
Allowable Subject Matter
Claims 6-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618